        CASE 0:17-cr-00318-SRN-DTS Doc. 731 Filed 11/25/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                              Criminal No. 17-318(5) SRN

UNITED STATES OF AMERICA,    )
                             )
                  Plaintiff, )
                             )                     ORDER FOR APPOINTMENT
    v.                       )                          OF COUNSEL
                             )
TEKHOLA TEMAR LE TRAPPS,     )
                             )
                  Defendant. )


       The Court has determined that the defendant in the above matter is financially

unable to employ counsel and finds that it is in the interest of justice that counsel be

assigned.

       IT IS HEREBY ORDERED that Lee Johnson, Attorney ID 189935, a member of

the CJA Conflicts Panel for the District of Minnesota is appointed under 18 U.S.C.

§ 3006A.




Dated: November 25, 2020                       s/Susan Richard Nelson
                                               Susan Richard Nelson
                                               United States District Court Judge
